                                                                         cjf^ES
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                              DEC 2 7 2019


                                                                      ^=i^DISTRlCL9^
CHRISTOPHER KOCHAN,

                     Plaintiff,                         DECISION AND ORDER


              V.                                        1:19-CV-00251 EAW


CORI KOWALSKI, Town ofEUicottville
Police Officer, DEPUTY WIEEIAM J.
HUNT, County of Cattaraugus Sheriff EORI
PETTIT RIEMAN, County of Cattaraugus
District Attorney, JILLIAN KOCH,County of
Cattaraugus Court Clerk Secretary, MARY
REYNOLDS, County of Cattaraugus
Personal Assistant to County Judge, and
UNKNOWN PERSONS,

                     Defendants.




                                   INTRODUCTION


       Pro se plaintiff Christopher Koehan ("Plaintiff) asserts a elaim for exeessive use

of foree against defendants Cori Kowalski and William J. Hunt and elaims for conspiraey

to deny First Amendment rights and First Amendment retaliation against defendants Lori

Pettit Rieman, Jillian Koch, and Mary Reynolds. (Dkt. 2 at 31-38). Presently before the

Court are:(1) a motion to dismiss for failure to state a elaim filed by Reynolds and Koeh

(Dkt. 17);(2) a motion to dismiss for failure to state a claim filed by Kowalski (Dkt. 18);

and (3) a motion to dismiss for failure to state a claim filed by Hunt and Rieman (Dkt. 20).

For the reasons that follow, the Court dismisses Plaintiffs elaims against Rieman, Koeh,



                                           - I -
and Reynolds, but denies the pending motions with respect to Plaintiffs claims against

Kowalski and Hunt.


                              FACTUAL BACKGROUND


       Unless otherwise noted, the following facts are taken from Plaintiffs Amended

Complaint (Dkt. 2), which is the operative pleading. As is required at this stage of the

proceedings, the Court has treated Plaintiffs allegations as true.

I.     Facts Relevant to First Amendment Claims


       Plaintiff resides in the Town of Little Valley, which is within Cattaraugus County.

(Dkt.2 at ^ 1). Plaintiff has a long litigation history in Cattaraugus County, much ofwhich

involves Rieman, Koch, and Reynolds. (See id. at         21-24, 28-29). As a result of his

experiences. Plaintiff created a website, CatCountyCorruption.com, which "publishes

detailed descriptions of questionable conduct by public servants and/or their servants

and/or agents focusing on the Cattaraugus County, New York area." (Id. at          25-26).

Plaintiff posted articles about Rieman, Koch, and Reynolds on this website. (Id. at H 26).

       On or about June 7, 2016, Rieman, Koch, and Reynolds "submit[ted] individual

complaints to the hosting service ofPlaintiffs website CatCountyCorruption.com." (Id. at

T| 140). Plaintiff alleges upon information and belief that Koch, Rieman, and Reynolds

"submitted their fraudulent complaints while at work." (Id. at^ 141). Because ofa medical

situation involving one of Plaintiffs family members, he "was unaware of the e-mail

notices he had received from the hosting service alleging violation ofterms ofservice...."

(Id. at ^ 143). Plaintiff discovered that his website had been suspended on June 9, 2016,

which caused "substantial mental anguish." (Id. at ^ 144).

                                           -2-
II.       Facts Relevant to Excessive Force Claim


          In the early morning hours of February 27, 2016, Plaintiff was driving to his home

in Little Valley, traveling on Route 219 through the Town ofEllicottville. {Id. at 32). As

Plaintiff left the Village of Ellicottville, he became suspicious that he was being followed

by a Town of Ellicottville police car. {Id. at          33-34). "Plaintiffs sense of self-

preservation kicked in and/or anxiety that developed [due to] the corruption Plaintiff had

been just recently exposed to appeared to overcome him" and he turned onto a side street

"in an attempt to get home safely and avoid any contact with the Town of Ellicottville

Police Cruiser that Plaintiff thought was following him." {Id. at ^ 35).

          As Plaintiff continued to drive, another automobile "flew by . .. in the opposite

direction headed towards Ellicottville." {Id. at ^ 37). This vehicle, which Plaintiff later

learned was operated by Kowalski,a Town ofEllicottville police officer,then "commenced

an illegal u-tum without activating his turn signals or any emergency lights. . . ." {Id. at

   39-40).      Plaintiff also observed on his right a parked Cattaraugus County Sheriffs

Department patrol cruiser operated by Hunt, who is a Cattaraugus County deputy sheriff.

{Id. at     41-42). Kowalski and Hunt operated their vehicles in a reckless fashion while

Plaintiff continued to drive towards Little Valley. {Id. at   44-48).

          Kowalski and/or Hunt at some point turned on their emergency lights, but Plaintiff

was "severely worried about his life being in danger" and "decided that it would be better

to attempt to travel to a safe location and stop at the County of Cattaraugus Sheriffs

Department. . . ." {Id. at      52-53). Plaintiff subsequently "changed his mind . . . and



                                             -3-
decided to travel to what he believed was[a] safe location,the center ofLittle Valley where

there was a convenience store...       {Id. at ^ 53).

       Kowalski continued to drive dangerously, in violation of the Ellicottville Police

Department's pursuit policy. {Id. at      54-56). Kowalski and Hunt eventually "boxed in"

Plaintiff and he "came to a complete stop." {Id. at ^ 64). Within "two seconds" ofPlaintiff

stopping, Kowalski unholstered his pistol and pointed it at Plaintiff. {Id. at ^ 65). Plaintiff

"immediately raise[d] his hands in terror and froze in fear." {Id. at ^ 66). Plaintiff could

see Kowalski's and Hunt's lips moving but could not hear what they were saying because

his car stereo was on. {Id. at ^ 70). Plaintiff"slowly moved his right hand downward to

turn of[f] the stereo and started to slowly turn his head back to the drivers-side window"

when Kowalski "without warning" shot out his window. {Id. at                 71-72). "Glass

projectiles hit Plaintiffs face and some ended up in his mouth." {Id. at ^ 73).

        Kowalski ran to the passenger's side of Plaintiffs car, opened the door, and

unfastened Plaintiffs seatbelt. {Id. at ^ 74). Kowalski and Hunt then violently pulled

Plaintiff from his car. {Id.). Once Plaintiff had been removed from the car, Kowalski and

Hunt "threw Plaintiff violently to the pavement," causing "serious injuries to Plaintiffs

head that rendered Plaintiff unconscious." {Id. at Tf 75). Hunt and Kowalski "stomp[ed]"

on Plaintiff and attempted to "crush Plaintiffs skull into the cold, hard pavement" both

while he was unconscious and regaining consciousness. {Id. at          79-80). Plaintiff was

taken to Glean General Hospital in an ambulance, with blood flowing from his left ear. {Id.

at H 95).



                                             -4
       Kowalski subsequently caused Plaintiffto be charged with inadequate lights, failing

to signal a stop, and misdemeanor driving while intoxicated. {Id. at ^ 106). Blood test

results later showed that Plaintiff was not intoxicated. {Id. at ^ 120).

                           PROCEDURAL BACKGROUND


       Plaintiff commenced this action on February 26, 2019. (Dkt. 1). He served

Defendants on May 13, 2019. (Dkt. 3; Dkt. 4; Dkt. 5; Dkt. 6; Dkt. 7). On May 16, 2019,

Plaintifffiled an Amended Complaint as a matter ofright pursuant to Federal Rule of Civil

Procedure 15(a)(1)(A). (Dkt. 2).

       Koch and Reynolds filed their motion to dismiss on July 8, 2019. (Dkt. 17).

Kowalski filed his motion to dismiss on July 12, 2019. (Dkt. 18). Hunt and Rieman filed

their motion to dismiss on July 16, 2019. (Dkt. 20). Plaintiff filed his opposition to

Kowalski's, Koch's, and Reynolds' motions on July 31,2019. (Dkt. 22; Dkt. 23; Dkt. 24).

Plaintiff filed his opposition to Hunt's and Rieman's motion on August 20, 2019. (Dkt.

26; Dkt. 27). Kowalski filed reply papers on August 29,2019. (Dkt. 31). Koch,Reynolds,

Hunt, and Rieman filed reply papers on September 3, 2019. (Dkt. 32; Dkt. 33).

       Plaintiff filed a motion to file a sur-reply with respect to Kowalski's motion on

September 9, 2019. (Dkt. 34). The Court granted this motion on September 16, 2019.

(Dkt. 35). Plaintiff has also filed motions to file sur-replies regarding Koch's, Reynolds',

Hunt's, and Rieman's motions. (Dkt. 37; Dkt. 38). The Court grants these motions and

has reviewed Plaintiffs sur-replies, which were attached to his moving papers, in assessing

the pending motions to dismiss.



                                              5-
                                       DISCUSSION


1.      Legal Standard


        "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). To

withstand dismissal, a complaint must set forth "enough facts to state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570(2007). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Turkmen

V. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){qnoMngAshcroftv. Iqbal, 556 U.S. 662,678

(2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).




                                             -6-
II.    Excessive Force Claim Against Kowalski and Hunt


       The Court first assesses the sufficiency of Plaintiffs excessive force claim against

Kowalski and Hunt. "The Fourth Amendment, which protects against unreasonable

seizures, governs a claim that excessive force was used in connection with an arrest."

Mickle V. Morin, 297 F.3d 114, 120 (2d Cir. 2002). "[T]he reasonableness question is

whether the officers' actions were 'objectively reasonable' in light of the facts and

circumstances ... without regard to their underlying intent or motivation." Id. "A plaintiff

need not demonstrate serious injury to prevail in an excessive force claim [under the Fourth

Amendment]." Sforza v. City ofNew York, No.07 Civ. 6122(DLC),2009 WL 857496, at

*15 (S.D.N.Y. Mar. 31, 2009);       also Maxwell v. City ofNew York, 380 F.3d 106, 108

(2d Cir. 2004)("[W]e have permitted a plaintiffs claim to survive summary judgment on

allegations that, during the course of an arrest, a police officer twisted her arm,'yanked'

her, and threw her up against a car, causing only bruising.").

       Here, Kowalski and Hunt each seek dismissal of Plaintiffs excessive force claim,

but on different bases. Kowalski argues that Plaintiffs claim against him should be

dismissed because "probable cause [is] a complete defense for claims of false arrest and

false imprisonment" and "Plaintiffs complaint is silent as to the disposition ofthe charges

for which he was indicted." (Dkt. 18-2 at 2). This argument is wholly frivolous. Plaintiff

has not asserted a false arrest or false imprisonment claim against Kowalski but has instead

clearly indicated that he is alleging that Kowalski violated his Fourth Amendment rights

through the use of excessive physical force. {See Dkt. 2 at          159-177). It is well-

established that "[w]hether probable cause for the arrest existed is not dispositive of an
                                           -7-
excessive-force claim." Ivery v. Baldauf, 284 F. Supp. 3d 426, 437 (W.D.N.Y. 2018)

(collecting cases). Because Kowalski has identified no other basis for dismissal, his motion

is denied in its entirety.

       Turning to Hunt, he seeks dismissal on the following grounds:(1)the force he used

in arresting Plaintiff was not excessive;(2)Plaintiff has not plausibly pleaded a failure to

intervene; and (3) Hunt is entitled to qualified immunity. The Court is unpersuaded by

these arguments, for the reasons that follow.

       First, the Court cannot say as a matter oflaw that the force Hunt allegedly used was

reasonable."When excessive force is alleged, a court must determine whether the officers'

actions are objectively reasonable in light ofthe facts and circumstances confronting them,

without regard to their underlying intent or motivation." Humbach v. Canon, No. 13-CV-

2512 (NSR), 2019 WL 1369464, at *7 (S.D.N.Y. Mar. 25, 2019)(citation and internal

quotation marks omitted). "[T]he inquiry is necessarily case and fact specific and requires

balancing the nature and quality of the intrusion on the plaintiffs Fourth Amendment

interests against the countervailing governmental interests at stake." Tracy v. Freshwater,

623 F.3d 90, 96(2d Cir. 2010). When performing this balancing, the Court is "guided by

consideration of at least three factors: (1) the nature and severity of the crime leading to

the arrest,(2) whether the suspect poses an immediate threat to the safety of the officer or

others, and (3) whether the suspect was actively resisting arrest or attempting to evade

arrest by flight." Id.

       While Hunt has cited cases supporting the proposition that forcibly removing an

uncooperative suspect from a vehicle is not excessive {see Dkt. 20-1 at 7), that is not

                                           -8-
Plaintiffs only allegation in this case. Plaintiff further alleges that after he was removed

from the vehicle, Hunt and Kowalski violently threw him to the pavement, injuring his

head and rendering him unconscious. Hunt contends that "gravity dictated that if plaintiff,

a non-cooperative adult male were pulled from his vehicle, his body would meet the

ground." (Dkt. 20-1 at 8). The basis for this assertion is unclear. It is plausible that two

police officers would be able to support the weight ofan adult male who was not struggling

but was instead frozen in fear. Moreover, Plaintiff does not allege that he fell to the

ground—he specifically alleges that Hunt and Kowalski "threw Plaintiff violently to the

pavement."(Dkt. 2 at ^ 75). The Court must, at this stage of the proceedings, treat this

allegation as true and draw all inferences therefrom in Plaintiffs favor. The Court cannot,

as Hunt urges, simply conclude that it was gravity that caused Plaintiffto hit the pavement

and not action by Hunt and Kowalski.

       Hunt also urges the Court to disregard Plaintiffs allegation that Hunt and Kowalski

stomped on his skull while he was unconscious on the ground, claiming that it is

"speculative, inasmuch as plaintiff specifically plead[ed] that he was unconscious and has

pointed to no physical, medical, or other evidence to support this claim." (Dkt. 20-1 at 10).

However,"[i]t is not the Court's function to weigh the evidence that might be presented at

trial" when a defendant seeks dismissal. Morris v. Northrop Grumman Corp., 11 F. Supp.

2d 556, 565 (E.D.N.Y. 1999);        also DiFolco v. MSNBC Cable LLC,622 F.3d 104,

113(2d Cir. 2010)("In ruling on a motion pursuant to Fed. R. Civ. P. 12(b)(6), the duty of

a court is merely to assess the legal feasibility of the complaint, not to assay the weight of

the evidence which might be offered in support thereof." (citation and internal quotation

                                            -9-
marks omitted)). Plaintiff is not required, at this stage of the proceedings, to substantiate

his allegations. Moreover, Hunt has once again misconstrued the Amended Complaint.

Plaintiff has alleged that Hunt and Kowalski "stomp[ed]" on him "while[he] was regaining

consciousness." {Id. at Tf 80). It is plausible that Plaintiffcould have observed these actions

as he began to regain control of his faculties.

       Crediting, as it must. Plaintiffs claims that Hunt violently threw him to the

pavement and then stomped on his head, the Court cannot say as a matter of law that this

force was reasonable. The most serious crime of which Plaintiff was allegedly suspected

was a misdemeanor, he was not armed nor did he attempt to fight the officers, and while

he may have initially attempted to flee, that attempted flight had ended by the time he was

removed from his vehicle. The Court therefore finds that Plaintiff has adequately alleged

that the force Hunt used against him was excessive and unreasonable. See Pace v.

Waterbury Police Dep% No. 3:17-CV-00426(DJS), 2017 WL 1362683, at *2(D. Conn.

Apr. 12, 2017)(finding the plaintiff adequately alleged excessive use of force where he

alleged that during the course of his arrest officers "grabbed him by the throat, threw him

to the ground, kicked him, kneed him, and slammed his head and chin against the ground

repeatedly").

       Turning to Hunt's argument regarding failure to intervene, the Court notes that "an

officer may be personally involved in the use of excessive force if he either directly

participates in the assault or if he was present during the assault, yet failed to intervene on

behalfofthe victim,even though the officer had a reasonable opportunity to do so." Jordan

V. Fischer, 773 F. Supp. 2d 255, 274 (N.D.N.Y. 2011). Here, for the reasons discussed

                                            - 10-
above, the Court concludes that Plaintiff has plausibly alleged that Hunt directly

participated in the assault against him. Accordingly,the Court need not and does not reach

the issue of whether Hunt could alternatively be found liable for excessive use of force

because he failed to intervene.


       Finally, the Court finds that Hunt is not entitled to qualified immunity at this stage

of the proceedings. "Qualified immunity protects public officials from civil liability only

if(a)the defendant's action did not violate clearly established law, or(b)it was objectively

reasonable for the defendant to believe that his action did not violate such law." Coggins

V. Buonora,776 F.3d 108, 114(2d Cir. 2015). "[QJualified immunity is often best decided

on a motion for summary judgment when the details of the alleged deprivations are more

fully developed." Walker v. Shult, 111 F.3d 119, 130(2d Cir. 2013).

       In the instant matter, further facts are required to decide the question of qualified

immunity. "[I]n the context of excessive force, the Fourth Amendment reasonableness

inquiry tends to converge with the qualified immunity reasonableness inquiry." Spencer,

2019 WL 4514011, at *7 n.8(quoting Wangv. Wahldieck, No.09-CV-3783(APai)(WP),

2012 WL 119591, at *11 (E.D.N.Y. Jan. 9, 2012)(citing Cowan v. Breen, 352 F.3d 756,

764 & n.7 (2d Cir. 2003))). Because the Court finds Plaintiff has adequately alleged a

Fourth Amendment claim against Hunt, Hunt's motion to dismiss on the basis of qualified

immunity is denied. See id. (denying defendant's motion to dismiss on the basis of

qualified immunity); see also Crawford v. City ofNew London, No. 3:11-CV-1371 JBA,

2014 WL 186417, at *7 (D. Conn. Jan. 16, 2014)(denying motion to dismiss based on

qualified immunity because "it is hardly clear that officers ofreasonable competence would

                                           - 11 -
think that the use of force claimed by Plaintiff was objectively reasonable" where officers

"threw him to floor, and then struck him and slammed his head into the ground").

III.      Conspiracy Claim Against Rieman. Koch,and Reynolds

       The Court turns next to Plaintiffs conspiracy claim against Rieman, Koch, and

Reynolds. Plaintiff alleges that, in violation of 42 U.S.C. § 1985(3), these defendants

conspired to deny him his rights under the First Amendment by filing false complaints with

his website hosting company. (Dkt. 2 at        178-188). This claim fails as a matter oflaw.

       "Section 1985(3) contains two separate clauses, commonly referred to as the

'deprivation' clause and the 'hindrance' clause, each of which provide civil remedies for

separate and distinct types of unlawful conduct." Zhang Jingrong v. Chinese Anti-Cult

World AIL, 287 P. Supp. 3d 290, 297(E.D.N.Y. 2018). The deprivation clause "prohibits

two or more persons from conspiring 'for the purpose of depriving, either directly or

indirectly, any person or class of persons of the equal protection of the laws, or of equal

privileges and immunities under the laws.'" Id. (quoting 42 U.S.C. § 1985(3)). As the

Second Circuit has explained,to state a claim under the deprivation clause, a plaintiff must

allege:

          1)a conspiracy; 2)for the purpose of depriving, either directly or indirectly,
          any person or class of persons ofthe equal protection ofthe laws, or ofequal
          privileges and immunities under the laws; and 3)an act in furtherance ofthe
          conspiracy; 4)whereby a person is either injured in his person or property or
          deprived of any right or privilege of a citizen of the United States.

Britt V. Garcia, 457 F.3d 264, 270 n.4 (2d Cir. 2006)(internal quotations omitted). In

addition, "the Deprivation Clause requires that a plaintiff belong to a protected class."

Zhang Jingrong, 287 F. Supp. 3d at 297; see also Jewsfor Jesus, Inc. v. Jewish Cmty.

                                             - 12-
Relations Council ofNew York, Inc., 968 F.2d 286, 291 (2d Cir. 1992)("The Supreme

Court added the 'class-based animus' requirement in order to prevent § 1985(3)from being

broadly—and erroneously—interpreted as providing a federal remedy for all tortious,

conspiratorial interferences with the rights of others."(quotation omitted)).

       Here, Plaintiff has not pled a viable claim under the deprivation clause because he

has not alleged that he belongs to a protected class or that Rieman, Koch, and Reynolds

were motivated by class-based animus. See, e.g., Flores v. Cook, No. 3:19-CV-1181

(SRU),2019 WL 5864513, at *3(D. Conn. Nov. 8,2019)("[The plaintiff] alleges no facts

supporting a racial or class-based conspiracy, and therefore fails to state a plausible section

1985(3)c\d:\m:y,Joyner-Elv. Giammarella,No.09 CIV.3731(NRB),2010 WL 1685957,

at *7 (S.D.N.Y. Apr. 15, 2010)("The plaintiffs Section 1985(3) claim necessarily fails

due to the absence of any plausible allegation concerning racial or otherwise class-based

discriminatory animus motivating the defendants' alleged misconduct.").

       Plaintiff also has not stated a viable claim under § 1985(3)'s hindrance clause.

"Case law interpreting the Hindrance Clause is sparse." Jenkins v. Miller, 983 F. Supp.

2d 423, 462(D. Vt. 2013). However, the courts that have considered it have concluded

that "a claim under the Hindrance Clause requires the following:(1) the purpose of the

conspiracy must be to interfere with state law enforcement, not just to interfere with the

persons seeking to exercise their legal rights; (2) the conspiracy must be directed at a

protected class; and (3) the conspiracy must implicate a constitutional right." Zhang

Jingrong, 287 F. Supp. 3d at 300 (quotations and alteration omitted). Here, as already

discussed. Plaintiff has not plausibly alleged that the conspiracy at issue was directed at a

                                            - 13 -
protected class. Moreover, he has not alleged that the purpose of the conspiracy was to

interfere with state law enforcement. Accordingly, he has not stated a viable § 1985(3)

claim under the hindrance clause.


       For all these reasons, the Court grants Rieman's, Koch's, and Reynolds' request to

dismiss Plaintiffs claim under § 1985(3).

IV.    First Amendment Retaliation


       Plaintiff alleges that Rieman, Koch, and Reynolds retaliated against him, in

violation of his First Amendment rights, by filing false complaints with his website hosting

company. (See Dkt.2 at      189-200). The Court finds that this claim also fails as a matter

oflaw.


       Plaintiffs First Amendment retaliation claim is brought pursuant to 42 U.S.C.

§ 1983. "Plaintiffs bringing suit under 42 U.S.C. § 1983 are ... required to demonstrate

that defendants acted under color of state law when they engaged in the challenged

conduct." Faddis-DeCerbo v. Astor Servs.for Children & Families, 500 F. App'x 46,47

(2d Cir. 2012). "To act under color of state law or authority for purposes of section 1983,

the defendant must have exercised power possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law." Monsky

V. Moraghan, 127 F.3d 243,245(2d Cir. 1997)(quotations omitted). "[I]t is... axiomatic

that under color of law means under pretense of law and that acts of officers in the ambit

of their personal pursuits are plainly excluded." Pitchell v. Callan, 13 F.3d 545, 547-48

(2d Cir. 1994)(quotation omitted).



                                            14-
       Here, Plaintiff has alleged only that Rieman, Koch, and Reynolds were "at work"

(Dkt. 2 at ^ 141) when they submitted their complaints. He has not alleged that they

invoked their respective offices when they made the complaints or that they otherwise

abused the power of the state. See Doe v. Waraksa, No. 3:06-CV-1262 VLB,2013 WL

597800,at *9(D.Conn.Feb. 13,2013)("[T]he color oflaw requirement cannot be satisfied

in the absence of any affirmative act by a defendant to assert his authority under state

law."), aff'd, 560 F. App'x 67(2d Cir. 2014). To the contrary, the exhibits to Plaintiffs

Amended Complaint, which the Court may consider on a motion to dismiss, show that the

complaints consisted solely ofthe following: "Please remove any reference to Jillian Koch

from http://catcountycorruption.com/"(Dkt.2 at 89);"Please remove any reference to Lori

Rieman from catcountycorruption.com" {id. at 91); and "Please remove any reference to

Mary Reynolds from http://catcountycorruption.coni/" {id. at 93). Nothing in these

complaints reflects any exercise of power conferred on these defendants by state law.

       Accordingly, Plaintiff has not plausibly alleged that these defendants were acting

under color of state law when they allegedly retaliated against him by filing complaints

with his website hosting service.' See Isaacs v. City ofNew York, No. lO-CV-4177 NGG


'      The Court does not read the Amended Complaint as alleging any other particular
acts of retaliation by these defendants. Moreover, all the other conduct described by
Plaintiff as to these defendants regards their official involvement in his various legal
proceedings. Such acts are protected by absolute prosecutorial immunity with respect to
Rieman and by absolute judicial immunity with respect to court employees Koch and
Reynolds. See Hill v. City ofNew York, 45 F.3d 653, 661 (2d Cir. 1995)("Prosecutorial
immunity from § 1983 liability is broadly defined, covering 'virtually all acts, regardless
of motivation, associated with [the prosecutor's] function as an advocate.'"(alteration in
original and quoting Dory v. Ryan, 25 F.3d 81, 83(2d Cir. 1994))); Marshall v. New York
State Pub. High Sch. Athletic Ass'n, Inc., 374 F. Supp. 3d 276, 288 (W.D.N.Y. 2019)
                                          - 15-
RLM,2012 WL 314870, at *2(E.D.N.Y. Feb. 1, 2012)(collecting cases holding "on-duty

status insufficient to show that an officer acted under color oflaw"); Segreto v. Kirschner,

977 F. Supp. 553, 562(D. Gonn. 1997)(explaining that "[sjtatus as a[n] ,. . officer, or

conduct occurring at work,is simply not enough"to support a finding ofaction under color

ofstate law). As such.Plaintiffs First Amendment retaliation claim against Rieman,Koch,

and Reynolds must be dismissed.

                                     CONCLUSION


       Plaintiffs pending motions to file sur-replies (Dkt. 37; Dkt. 38) are granted. The

Court has considered Plaintiffs sur-replies, which were attached to his motions, in

deciding the pending motions to dismiss.

       For the reasons discussed above, the Court grants Koch and Reynolds' motion to

dismiss(Dkt. 17), denies Kowalski's motion to dismiss(Dkt. 18), and grants Rieman's and

Hunt's motion to dismiss (Dkt. 20) with respect to Rieman but denies it with respect to

Hunt. In light ofPlaintiffs pro se status, the dismissal ofhis claims against Rieman,Koch,

and Reynolds is without prejudice. The Clerk of Court is directed to terminate Rieman,

Koch, and Reynolds as defendants in this matter. Kowalski and Hunt shall answer the

Amended Complaint in accordance with Federal Rule of Civil Procedure 12(a)(4).




("Judges are granted absolute immunity from liability for acts taken pursuant to their
judicial power and authority," and such immunity extends to "others who perform
functions closely associated with the judicial process."(quotations omitted)).
                                           - 16-
      so ORDERED.




                                               WOLFORD
                                     States District Judge

Dated; December 27, 2019
       Rochester, New York




                             - 17-
